297 S.E.2d 168 (1982)
In the Matter of Doris Louise JONES.
No. 8226DC316.
Court of Appeals of North Carolina.
November 16, 1982.
*169 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Sarah C. Young, Raleigh, for the State.
Asst. Public Defender Stephen W. Ward, Charlotte, for respondent-appellant.
VAUGHN, Judge.
The question presented is whether noncriminal activities which constitute a willful violation of the terms of a court order by an undisciplined juvenile can be grounds for an adjudication that the child is delinquent within the meaning of G.S. 7A-517(12). The statute is as follows:
Delinquent Juvenile.Any juvenile less than 16 years of age who has committed a criminal offense under State law or under an ordinance of local government, including violation of the motor vehicle laws.
The former statute, G.S. 7A-278(2) [amended in 1975, effective 1 July 1978 to delete violation of probation as a definition of delinquency; repealed effective 1 January 1980] defined delinquent child as "any child who has committed any criminal offense under State law or under an ordinance of local government, including violations of the motor vehicle laws or a child who has violated the conditions of his probation under this article." (Emphasis added). The provision which would allow an undisciplined child to become a delinquent by merely violating probation without committing a crime was deleted from the statute effective 1 July 1978.
The intent of the legislature controls statutory interpretation. Jolly v. Wright, 300 N.C. 83, 265 S.E.2d 135 (1980). The amendment of former statute G.S. 7A-278(2), removing the violation of probation from the definition of delinquent child, indicates an intent that only criminal activity could provide the basis for an adjudication of delinquency. The legislative purpose in removing probation violations as the basis for adjudications of delinquency would be frustrated if the courts take those very *170 same violations, treat them as criminal contempt, and then base adjudications of delinquency on the contempt proceedings.
The order from which respondent appeals is
Reversed.
WEBB and WELLS, JJ., concur.